Name: Regulation (EC) No 955/2002 of the European Parliament and of the Council of 13 May 2002 extending and amending Council Regulation (EC) No 1659/98 on decentralised cooperation
 Type: Regulation
 Subject Matter: economic conditions;  cooperation policy;  executive power and public service
 Date Published: nan

 Avis juridique important|32002R0955Regulation (EC) No 955/2002 of the European Parliament and of the Council of 13 May 2002 extending and amending Council Regulation (EC) No 1659/98 on decentralised cooperation Official Journal L 148 , 06/06/2002 P. 0001 - 0002Regulation (EC) No 955/2002 of the European Parliament and of the Councilof 13 May 2002extending and amending Council Regulation (EC) No 1659/98 on decentralised cooperationTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 179(1) thereof,Having regard to the proposal from the Commission(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) Council Regulation (EC) No 1659/98 of 17 July 1998 on decentralised cooperation(3) is applicable until 31 December 2001.(2) The importance of a decentralised approach to development cooperation has now also been emphasised in the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000.(3) Regulation (EC) No 1659/98 lays down, for its entire duration, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(4), for the budgetary authority during the annual budgetary procedure.(4) The measures necessary for the implementation of Regulation (EC) No 1659/98 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(5) The establishment of a future strategic framework for decentralised cooperation will require an assessment of the operations financed by the Community under Regulation (EC) No 1659/98 in particular and a wide-ranging debate on decentralised cooperation in general.(6) Regulation (EC) No 1659/98 should be extended until 31 December 2003 and the financial allocation and reference period indicated in Article 4(1) adjusted.(7) Regulation (EC) No 1659/98 should be amended accordingly,HAVE ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1659/98 is hereby amended as follows:1. Article 3 shall be replaced by the following: "Article 3The cooperation partners eligible for financial support under this Regulation shall be decentralised cooperation agents in the Community or the developing countries, namely: local authorities, non-governmental organisations, organisations of indigenous peoples, local traders' associations and local citizens' groups, cooperatives, trade unions, women's and youth organisations, teaching, cultural and research organisations and institutions, churches and any non-governmental associations likely to contribute to development."2. Article 4(1) shall be replaced by the following: "1. The financial framework for the implementation of this Regulation for the period 1999 to 2003 is hereby set at EUR 24 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective."3. Article 8 shall be replaced by the following: "Article 81. The Commission shall be assisted by the geographically determined Committee competent for development (hereinafter referred to as 'the Committee').2. Where reference is made to this paragraph, Articles 4 and 7 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6) shall apply, having regard to Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure."4. Article 9 shall be replaced by the following: "Article 91. Every two years, in accordance with the procedure referred to in Article 8(2) and (3), the Commission shall review its strategic guidelines and adopt priorities for the implementation of operations in the years ahead. It shall inform the European Parliament thereof.2. The programming of aid provided pursuant to this Regulation shall, as far as possible, closely complement and be consistent with aid provided under other Community development cooperation instruments and take particular account of the cooperation strategy with the country or region concerned."5. The first two paragraphs of Article 10 shall be replaced by the following: "As part of the annual report to the European Parliament and the Council on the implementation of development policy, the Commission shall present a summary of the operations financed and an evaluation of the implementation of this Regulation during the year, as well as details of the decentralised cooperation actors with whom contracts have been concluded."6. Article 12 shall be replaced by the following: "Article 12Eight months at least before this Regulation expires, the Commission shall submit to the European Parliament and the Council an overall assessment of the operations financed by the Community under this Regulation, accompanied by suggestions concerning the continuing promotion of decentralised cooperation and the involvement of civil society."7. The second paragraph of Article 13 shall be replaced by the following: "It shall apply until 31 December 2003."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 May 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ C 51 E, 26.2.2002, p. 316.(2) Opinion of the European Parliament of 14 March 2002 (not yet published in the Official Journal) and Decision of the Council of 25 April 2002.(3) OJ L 213, 30.7.1998, p. 6.(4) OJ C 172, 18.6.1999, p. 1.(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 184, 17.7.1999, p. 23.